Citation Nr: 0904013	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative disc disease and 
degenerative joint disease of the lumbosacral spine prior to 
August 21, 2008.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected degenerative disc disease and generative 
joint disease of the lumbosacral spine from August 21, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1996 to September 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that, in pertinent part, granted service connection with an 
initial noncompensable rating for degenerative disc disease; 
degenerative joint disease (DDD & DJD) of the lumbosacral 
spine.  The veteran appealed the initial noncompensable 
rating assigned.  

The issue was initially before the Board in June 2008, at 
which time, the Board remanded the matter back to the RO for 
additional development.  Before the case was returned to the 
Board, the RO issued another rating decision in October 2008 
that increased the rating for the service-connected DDD &DJD 
of the lumbar spine to 10 percent effective from January 18, 
2005, the effective date of service connection; and further 
increased the rating to 20 percent, effective from August 21, 
2008.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The medical evidence prior to August 21, 2008 shows that 
the service-connected DDD & DJD of the lumbosacral spine was 
manifested by objective radiographic evidence of DDD and DJD; 
however, motion of the thoracolumbar spine was within normal 
limits, and there was no muscle spasm, guarding or localized 
tenderness severe enough to result in an abnormal gait or 
abnormal spinal contour.

2.  Since August 21, 2008, the medical evidence shows that 
the service-connected DDD & DJD of the lumbosacral spine has 
been manifested by forward flexion limited to 55 degrees, and 
guarding severe enough to result in an abnormal gait.  

3.  At no time during the appeal period has the medical 
evidence revealed ankylosis of the thoracolumbar spine; 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, incapacitating episodes of 
intervertebral disc syndrome resulting in bed rest prescribed 
by a physician.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent prior to August 21, 2008, for the service-
connected DDD & DJD of the lumbosacral spine have not been 
met.  38  U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-
5243 (in effect since September 26, 2003).  

2.  The criteria for the assignment of a rating in excess of 
20 percent from August 21, 2008, for the service-connected 
DDD & DJD of the lumbosacral spine have not been met.  38  
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (in 
effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

With regard to the underlying service connection claim, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.   See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

That notwithstanding, the RO provided additional notice to 
the veteran in June 2008, that specifically addressed the 
rating criteria pertinent to disabilities of the spine, and 
provided notice regarding the assignment of initial ratings 
and effective dates.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks an increased rating for the service-
connected DDD & DJD of the lumbosacral spine, which is rated 
as 10 percent disabling prior to August 21, 2008, and 20 
percent thereafter.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38  C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as lumbosacral strain 
(Diagnostic Code 5237) or degenerative arthritis of the spine 
(Diagnostic Code 5242), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, as it applies to the lumbar spine, a 
10 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, when the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or where there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Note 
1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Intervertebral disc syndrome (Diagnostic Code 5243) may be 
rated under the General Rating Formula above, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher 
rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  A 20 percent rating is assigned for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks during 
the past 12 months.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  

At VA examination in December 2005, the veteran described his 
back pain as a constant dull ache with increased pain with 
prolonged standing, walking, bending, lifting and prolonged 
positioning.  The veteran did not require a brace or other 
assistive device.  He treated the pain with Motrin 800 mg 
three times per day or Aspirin.  The back disability was not 
accompanied by bowel or bladder disturbance, or numbness in 
the extremities.  The veteran's employment had not been 
effected by the back pain, and there was no difficulty 
eating, grooming, bathing, toileting or dressing.  Inspection 
of the spine revealed a symmetrical and well developed back 
musculature, with good strength and muscle tone.  Vertebra 
were midline and without tenderness on palpation.  There was 
no evidence of loss of costo-vertebral tenderness on 
palpation and no evidence of loss of normal curvature of the 
back.  There was no evidence of limb dysfunction, atrophy, or 
fasciculation.  Range of motion testing revealed no evidence 
of discomfort or loss of mobility.  Flexion was 0-90 degrees; 
extension was 0-30 degrees; left and right lateral flexion 
was 0-30 degrees; and left and right lateral rotation was 0-
45 degrees.  There was no evidence of pain on motion.  
According to the examiner, there was no evidence of 
additional limitation by pain, fatigue, weakness, loss of 
coordination or lack of endurance following repetitive 
movement.  The examiner found no spasm, weakness, tenderness 
or guarding.  Gait was normal and spinal contour appeared 
normal.  Specifically, there was no muscle spasm or guarding 
severe enough to result in an abnormal gait, abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Additionally, there was no evidence of sensory or 
motor impairment.  There was no vertebral fracture.  

X-rays taken in conjunction with the December 2005 VA 
examination revealed that the L5-S1 disk space was reduced in 
height.  The rest of the vertebral bodies and disk spaces 
appeared within normal limits.  Facetal degenerative changes 
were present at L4-L5 and L5-S1 levels.  Bilateral sacroiliac 
joints were within normal limits.  The impression was 
spondylotic changes present at L5-S1 level.  

The December 2005 examiner's diagnosis included lumbosacral 
strain and DDD & DJD of the lumbosacral spine.  

Despite the above medical findings, the RO initially rated 
the veteran's back disability as noncompensable.  This appeal 
arose out of the veteran's disagreement with the initial 
noncompensable rating assigned.  In May 2006, the veteran 
reported an increase in symptoms.  

At a subsequent VA examination in August 2008, the veteran 
described his pain as 8/10 and sharp in nature.  The pain 
distribution was associated with paresthesias at times.  
Flare-ups of back pain occurred with changes in the weather.  
The veteran used heat therapy for relief.  Periods of 
incapacitation were not reported, although flare-ups of pain 
did disrupt his sleep.  The veteran reported radicular pain 
into the left lower extremity, and occasionally in the right 
lower extremity.  The veteran did not use assistive devices 
for ambulation.  The veteran's ambulation is limited up to a 
mile in a period of about 30 minutes.  

The veteran reported that his back pain interfered with work, 
which involved standing and climbing.  He estimated that he 
had been absent for about one month during the past year.  
Driving tolerance was diminished to 1 hour, and he was unable 
to participate in recreational activities.  Inspection of the 
spine was symmetrical; however, posture was slight left 
lateral listing to a moderate degree.  Gait was antalgic.  
There was straightening of the lumbar curvature.  

Forward flexion of the thoracolumbar spine was to 55 degrees.  
Extension was 0-10 degrees.  Left and right lateral flexion 
was 0-20 degrees bilaterally, with end range pain in all 
directions.  Left and right lateral rotation was 0-20 degrees 
bilaterally, with end range pain in all directions.  There 
was continued pain with repetitive use times three; however, 
there was no change in range of motion and no other change 
noted.  

There was no paralumbar muscle spasm, but there was 
moderately severe to severe muscle guarding in the paralumbar 
area.  Gait was antalgic, and there was diffuse tenderness in 
the paravertebral areas in the lumbar spine.  Guarding was 
severe enough to cause antalgic gait.  There was no scoliosis 
or reversed lordosis.  

Sensory is diminished in the S1 distribution in the left 
lower extremity.  Right side is intact.  Strength was fair 
plus bilaterally and there was no muscle atrophy.  Deep 
tendon reflexes were symmetrical bilaterally.  Lashgue's sign 
was positive at 70 degrees on the left side negative on the 
right side.

The diagnosis was moderately severe chronic lumbosacral 
strain with spondylosis of the lumbosacral spine.  Ambulation 
tolerance was limited, which resulted in absenteeism from 
work.  However, there were no periods of incapacitation 
requiring bed rest.  

In October 2008, the RO issued a rating decision that 
increased the initial noncompensable rating for the service-
connected DDD & DJD of the lumbar spine to 10 percent, 
effective from the effective date of service connection 
(January 18, 2005), and further increased the rating to 20 
percent, effective from the date of the most recent VA 
examination (August 21, 2008).  For the reasons set forth 
below, these assigned ratings accurately reflect that 
severity of the veteran's disability since the effective date 
of service connection, based on the medical evidence of 
record.  

Prior to the August 21, 2008 examination, the evidence showed 
objective findings of DDD and DJD in the lumbar spine; 
however, range of motion of the thoracolumbar spine was 
normal.  Moreover, there was no spasm, tenderness, abnormal 
gait, abnormal contour, or guarding.  Ankylosis of the spine 
has never been demonstrated, and the veteran did not have 
incapacitating episodes of back pain that required bed rest 
by a physician.  Thus, the criteria for the assignment of a 
rating in excess of 10 percent were not met prior to August 
21, 2008.  

Examination of August 2008 revealed an increase in 
disability.  At that examination, flexion was limited to 55 
degrees, the veteran exhibited radicular pain in the left 
lower extremity, and there was moderately severe to severe 
muscle guarding in the paralumbar area.  Gait was antalgic, 
and there was diffuse tenderness in the paravertebral areas 
in the lumbar spine.  Guarding was severe enough to cause 
antalgic gait.  Based on this symptomatology, a 20 percent 
rating is warranted for the service-connected DDD & DJD of 
the lumbar spine.  

In this regard, a rating in excess of 20 percent is not for 
assignment in this case because the medical evidence has 
never shown ankylosis of the thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome that 
required bed rest by a physician.  Moreover, although the 
August 2008 examination noted that sensory function was 
diminished in the S1 distribution in the left lower 
extremity, there is no indication that it results in 
incomplete paralysis of the sciatic nerve, and the veteran's 
ridiculer pain is already compensated with the assignment of 
the 20 percent rating.  Thus, a separate rating for 
neurological impairment is not warranted.  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, at 38 C.F.R. § 4.71a, to warrant a 
rating in excess of 20 percent, forward flexion of the 
thoracolumbar spine must be limited to 30 degrees or less, or 
there must be favorable ankylosis of the entire thoracolumbar 
spine.  Neither of these has ever been demonstrated.  

Additionally, a separate rating for the veteran's 
degenerative joint disease of the lumbar spine under the 
arthritis codes is also not for application in this case 
because the currently assigned 10 and 20 percent ratings are 
based on limited motion.  Because the ratings for arthritis 
are also based on limited motion, to award a separate rating 
for arthritis in this case would amount to pyramiding, which 
must be avoided.  Importantly, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would over-compensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

Finally, pain on use is considered a major factor in 
evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, the 
veteran's pain on use is considered in the 10 and 20 percent 
ratings currently assigned for the veteran's service-
connected lumbosacral DDD & DJD.  

In conclusion, the veteran's service-connected DDD & DJD of 
the lumbosacral spine is not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine; or, by 
physician-ordered bed rest of any significant duration.  
Additionally, prior to August 21, 2008, the medical evidence 
of record did not show that the DDD & DJD of the lumbosacral 
spine was manifested by limitation of motion, muscle spasm, 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.  As such, the 10 and 20 percent 
ratings currently assigned are appropriately staged based on 
the medical evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Although the veteran's back pain may have worsened 
considerably in recent times, the increase from 10 to 20 
percent accounts for such an increase in disability, and the 
medical evidence simply does not support the assignment of a 
rating in excess of 10 percent prior to August 21, 2008 or 
the assignment of a rating in excess of 20 percent at any 
time.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected DDD & DJD of the lumbar spine 
under consideration has have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise render 
impracticable the application of the regular scheduler 
standards.  There is no doubt that the veteran has 
significant impairment of the low back, which results in 
certain work restrictions, including some absenteeism.  
However, the regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996).

In light of the foregoing, the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent 
prior to August 21, 2008, and in excess of 20 percent 
thereafter for the service-connected DDD & DJD of the lumbar 
spine; there is no doubt to be resolved; and neither a rating 
in excess of 10 percent prior to August 21, 2008 nor a rating 
in excess of 20 percent from August 21, 2008 is warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

A rating in excess of 10 percent, prior to August 21, 2008, 
for the service-connected DDD & DJD of the lumbar spine is 
denied.  

A rating in excess of 20 percent from August 21, 2008, for 
the service-connected DDD & DJD of the lumbar spine is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


